USCA11 Case: 21-11155      Date Filed: 04/12/2022      Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-11155
                   Non-Argument Calendar
                  ____________________

DORA ALICIA ALVARENGA-PALACIOS,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A216-021-075
                   ____________________
USCA11 Case: 21-11155         Date Filed: 04/12/2022      Page: 2 of 3




2                       Opinion of the Court                  21-11155


Before JILL PRYOR, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        Dora Alvarenga-Palacios petitions for review of the final or-
der of the Board of Immigration Appeals (“BIA”) affirming the Im-
migration Judge’s (“IJ”) denial of her application for asylum, with-
holding of removal, and Convention Against Torture (“CAT”) re-
lief. Alvarenga-Palacios does not challenge the correctness of any
determinations made in the BIA’s decision. Instead, she asks us to
remand her case to the BIA so that she can pursue new relief. Spe-
cifically, she wishes to obtain a finding that she is entitled to relief
from the IJ’s denial of her asylum claim as untimely because she is
a member of a class—of formerly detained asylum applicants who
were not warned of the asylum filing deadline—established by the
settlement agreement in a district court case that was finally ap-
proved a month after she filed her brief to the BIA.
       We review our subject matter jurisdiction de novo. In-
drawati v. U.S. Att’y Gen., 779 F.3d 1284, 1297 (11th Cir. 2015). The
Immigration and Nationality Act limits our jurisdiction to review
final orders of removal. 8 U.S.C. § 1252(a)(1). We lack jurisdiction
to review a final order in an immigration case unless the petitioner
has exhausted all administrative remedies available as of right. Id.
§ 1252(d)(1); Indrawati, 779 F.3d at 1297. A petitioner fails to ex-
haust her administrative remedies with respect to a particular claim
when she does not raise that claim before the BIA. Amaya-
Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006).
USCA11 Case: 21-11155         Date Filed: 04/12/2022    Page: 3 of 3




21-11155               Opinion of the Court                         3

This exhaustion requirement is not stringent but does require that
a petitioner provide sufficient information to allow the BIA an op-
portunity to address any issues. Indrawati, 779 F.3d at 1297.
       A noncitizen may move to reopen her removal order. 8
U.S.C. § 1229a(c)(7). A motion to reopen may be granted based on
new evidence that is material and was not available and could not
have been discovered or presented at the removal hearing. 8 C.F.R.
§ 1003.2(c). During an appeal from an IJ’s decision, the BIA may
not consider new evidence or remand for consideration of new ev-
idence, but a party who wishes to present new evidence may file a
motion to reopen. Id. § 1003.1(d)(7)(v).
        We lack jurisdiction to review Alvarenga-Palacios’s request
for a remand because she failed to exhaust the issue. She did not
mention to the BIA the settlement agreement under which she
now seeks relief, either in her brief, which was issued after the dis-
trict court had preliminarily approved the settlement agreement,
or in a motion to reopen that she could have filed in the four
months her appeal was pending with the BIA after the settlement
agreement had been finally approved. As this is the only issue she
raises, we dismiss her petition for review.
      PETITION DISMISSED.